DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
For claim 1, the recitation “a breakover diode having g a predetermined reverse blocking voltage”, on lines 33-34, should be change to -- a breakover diode having a predetermined reverse blocking voltage--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 1, the recitation “the main circuit”, on line 19, is indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-13 and 15-16 are rejected due to their dependencies on the base claim 1.
Allowable Subject Matter
Claims 1, 5-13 and 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a rotating electric machine with brushless excitation, comprising:
a controllable circuit connected in parallel with the rotor winding of the main electric machine and configured to lower the magnetization of the rotor winding,
wherein the controllable circuit is a self-controlled circuit configured to self-act depending on the voltage across the rotor winding, the self-controlled circuit comprising:
a discharge resistor which dissipates at least part of the field magnetization current to lower the magnetization of the rotor winding, and 
a triggering circuit connected in parallel with the rotor winding and with the main circuit, the triggering circuit being configured to force at least part of the field magnetization current to flow through the discharge resistor of the main circuit in a magnetization direction to lower the magnetization of the rotor winding, the main circuit comprises at least one controllable component being a thyristor, in series connection with the discharge resistor, the triggering circuit being connected to the controllable component to force at lease a part of the field magnetization current to flow through the discharge resistor based on the voltage across the rotor winding,
wherein the controllable component comprises a control gate to be blocked or not and two main power terminals, and configured to allow the current flow from a first main power terminal to a second main power terminal when the control gate is activated, and the triggering circuit being connected to the control gate of the controllable component,

wherein a current sensor is arranged in the main circuit and communicated with the control unit, to sense the current flow through the main circuit.
Claims 5-13 and 15-16 are allowed because they depend on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846